Citation Nr: 0312343	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted, or 
a new factual basis presented, to adjudicate a claim for 
service connection for post-traumatic stress disorder (PTSD) 
on a de novo basis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.

This appeal arises from February and September 1997 rating 
decision of the Roanoke, Virginia Department of Veterans 
Appeals (VA) Regional Office (RO).

The claim for service connection for PTSD was denied by the 
Board of Veterans' Appeals (Board) in decisions dated in 
November 1985 and October 1988.  The Board does not have 
jurisdiction to consider the merits of a finally disallowed 
claim unless it determines that new and material evidence has 
been submitted.  The Board must make an independent 
determination on this question independent of any 
determinations made by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


FINDING OF FACT

1.  The claim for service connection for PTSD was denied in 
an October 1988 decision on the basis that the stressors were 
insufficient to support that diagnosis.

2.  Changes to the law for adjudicating claims for PTSD, 
subsequent to October 1988 preclude triers of fact from 
determining the sufficiency of PTSD stressors.


CONCLUSIONS OF LAW

1.  The Board's October 1988, decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. §§ 511, 
7103, 7104 (West 2002); 20 C.F.R. §§ 20.1100 (2002).

2.  Changes in the law since October 1988 create a new 
factual basis for adjudicating the claim for service 
connection.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  Thus when 
considering a request to reopen a claim, the Board must 
generally determine whether the evidence is new and material.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board 
so determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all the 
evidence, both new and old.  Id.

"New and material evidence" for purposes of this appeal 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the limited purpose of determining whether the case should 
be reopened, the evidence is presumed to be credible.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally:

Under the statutory scheme governing 
veterans' benefits claims, a claim that 
is finally denied by the Board "may not 
thereafter be reopened and allowed and a 
claim based upon the same factual basis 
may not be considered." 38 U.S.C. § 
7104(b) (Supp. IV 1992). Thus, HN1 section 
7104(b) precludes consideration of a 
previously and finally denied claim 
unless a new factual basis exists upon 
which benefits may be awarded. An 
exception to the finality provision of 
section 7104(b) arises only when "new and 
material evidence is presented or 
secured" which establishes a new factual 
basis for entitlement to a claimed 
benefit. 38 U.S.C. § 5108.  
 
Additionally, "section 7104(b) does not 
preclude de novo adjudication of a claim, 
on essentially the same facts as a 
previously and finally denied claim, 
where an intervening and substantive 
change in law or regulation created a new 
basis for entitlement to a benefit." 4 
Vet. App. at 289.
Spencer v. Brown, 17 F.3d 370, 371-2 (Fed. Cir. 1994), 
quoting Spencer v. Brown, 4 Vet. App. 283 (1993).

The Board's October 1988 decision was premised on a finding 
that the stressors reported by the veteran were insufficient 
to support a diagnosis of PTSD.  Under the former version of 
the Diagnostic and Statistical Manual for Psychiatric 
Disability (DSM), the sufficiency of a stressor was treated 
as a question for the trier of fact to determine.  See 
Zarycki v. Brown, 6 Vet App 91 (1993).  However, VA now 
utilizes DSM-IV in diagnosing PTSD.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2002).

In evaluating claims under DSM-IV, VA must now presume the 
sufficiency of a stressor used by a medical professional to 
make a diagnosis of PTSD.  Cohen v. Brown, 10 Vet. App. 128.  
The DSM-IV changes became effective subsequent to the Board's 
October 1988 decision.  

The intervening changes brought about in the adjudication of 
PTSD claims by Cohen, and VA's adoption of 38 C.F.R. § 4.25 
(2002) (providing that diagnoses must be in accord with DSM-
IV), are substantive and provide a new factual basis for 
adjudicating the veteran's claim.


ORDER

A new factual basis has been demonstrated for adjudicating 
the veteran's claim for service connection for PTSD on a de 
novo basis.


REMAND

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
237 F.3d 1339 (Fed. Cir. 2003).  Since the one-year period 
has not passed, and the veteran has not waived the one year 
time period, the Board cannot decide the claim for an 
increased rating for thoracic spine disability.

In response to the VCAA letter, the veteran has reported 
relevant treatment.  These records are not yet part of the 
claims folder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In the Board's opinion, the 
requirements for an examination have been met.

Accordingly, this case is remanded for the following:

1.  The RO should inform the veteran that 
he has until March 17, 2004 to respond to 
the Board's March 17, 2003, VCAA letter.  
His claims cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one year time period.  

2.  The record indicates that the veteran 
has been treated for low back complaints 
and for a psychiatric disorder by Karen 
Hughes, M.D., at Tazewell Family 
Physicians, 123 Ben Bolt Avenue, 
Tazewell, Virginia 24651-0645 during the 
period from May 2000 to the present. Make 
arrangements to obtain complete clinical 
records documenting the veteran's 
treatment.  

3.  Obtain the veteran's medical records 
from the VA Medical Center in Salem 
Virginia, to include the satellite clinic 
in Marion, Virginia, that reflect all 
treatment for a low back disorder, a 
psychiatric disorder, and for tinnitus 
during the period from November 1999 to 
the present.  Please obtain following 
type(s) of records: outpatient treatment 
records, discharge summaries, 
consultation reports, problem list and 
confirmed diagnoses.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology of 
the veteran's low back disability, a 
psychiatric examination to determine the 
nature and etiology of the veteran's 
psychiatric disorder and an ENT 
examination to determine the nature and 
etiology of the veteran's complaints 
regarding tinnitus. Send the claims 
folder to the examiners for review and 
they should be instructed to state that 
they have reviewed the claims folder in 
their examination reports.  

At the conclusion of the orthopedic 
examination and after a careful review of 
the claims folder, the orthopedic 
examiner should express a medical opinion 
with full rationale, as to whether it is 
at least as likely as not that any low 
back disability diagnosed on the 
examination had its onset during service 
or is related to the injuries sustained 
during service in April 1979 when struck 
by a cable during a "slide for life" 
training exercise.   

At the conclusion of the psychiatric 
examination and after a careful review of 
the claims folder, the psychiatric should 
determine whether the veteran has PTSD 
and if so, comment as to whether the 
veteran's PTSD is related to an inservice 
incident in which a flash simulator 
exploded in the veteran's left hand in 
April 1980.  In this regard, the examiner 
should review the April 1986 statement 
from E.T. Tolosa, M.D., in which PTSD 
related to this incident was diagnosed 
and then express a medical opinion as to 
whether this incident constitutes a 
stressor sufficient to support a 
diagnosis of PTSD.  

At the conclusion of the ENT examination 
the examiner should determine whether or 
not the veteran has tinnitus and, if so, 
whether such is more likely than not 
related to acoustic trauma during 
service, to include any such acoustic 
trauma that resulted from the explosion 
of a flash simulator in the veteran's 
left hand in April 1980.  

5.  The RO should then readjudicate the 
veteran's claims.  If any benefit remains 
denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




